Title: To Thomas Jefferson from John Stokely, 2 December 1807
From: Stokely, John
To: Jefferson, Thomas


                        
                            Venerable Sir
                            
                            Washington City Decr. 2d 1807
                        
                        At a crisis like this when every American ought to be on the alert, when alarm echoes from Every quarter I am
                            aware that your attention to Important things must be Greatly engaged Still I hope you will excuse the Author of this
                            address tho it may be apparently Trivial. As the Vigelant eye of an American at this time even in Florida might not be
                            amiss—I am one of those beings, Sir, that devoted Several years of my life to the revolutionary war, when a boy, without
                            any equivolent reward, Except the invaluable Privilege of Speaking & of writing and that of Being Victorious, over a
                            detestable foe, nor do I ask anything Else; but to retain these acquisitions: But as a Political right I claim the Support
                            and Patronage of my Country, in all things that may Probabelly tend to its Advantage and to my benefit—I presume Sir,
                            that my enimies willnot, nor cannot accuse me of neglect or carelessness about any of my undertakings, or Impeach my
                            Fidelity to my Country. My abhorence to British Tyrany & Insolence, and my detestation to Burr’s conspiracy, is I
                            conceive, well known to you Sir—I have always thought the Spanards Faithful to their pretentions Tho Jealous of Others,
                            & I hope and believe they are now friendly disposed towards our Government, as my Pecuniary circumstances & other
                            causes at this moment Invite me to West Florida, and Sir as the Spanards in that Province have Just cause to Suspect most
                            Strangers, that may be amongst them, for British emissaries, or disciples of Burr, I solicit your Patronage so fare as to
                            grant me Some kind of written document, as in your wisdom may Seem consistent, to Shield me from unjust Suspicions as
                            their Jealousy might be injurous, and their Confidence might be advantagious to Both my Country & myself—Especially If
                            an attack Should be made on our Southern possessions while I remain in that quarter. (as every little helps)—I contemplate
                            leaving this City tomorrow or next day & shall call at the Post office each day with an Expectation of meeting your
                            Abprobation & Support, conserning the Premises: but at all events I shall prosecute that tour Imediatly, unless some
                            unforeseen event forbids it. 
                  I am Honorable Sir with due respect your obdt. Humble Servant
                        
                            John Stokely
                            
                            of Wood Coy Virga.
                        
                    